Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The language “semi-locked condition” is being interpreted as described in the current specification -The closure lid can be flipped back to a closed position with a simple finger push- .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,6,8,9,11,12, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Druitt (USPN 2011/0000137).
With respect to claim 1, Druitt shows  a hinged closure for a container, comprising: an upper lid portion (3); a tamper evident band (2,15); a hinge portion (4), where the hinge portion (4) integrally interconnects the lid portion (3) and the tamper evident band (2,15), the hinge portion (4) comprising at least one connecting band (element 5-9), and a flexible portion (7,8) having at least one groove (9) configured to at least partially (bend, flex)  deform to allow rotation of the flexible portion (7,8) relative to the tamper evident band (2,15).  
With respect to claim 2, Druitt shows  wherein the hinge portion (4) comprises a pair of connecting bands (element 5,6),) and  the flexible portion (7,8) positioned therebetween.
With respect to claim 4, Druitt shows wherein the groove (9) is approximately parallel to an axis of rotation of the hinge portion (4), wherein the flexible portion (7,8) bends inward  along the at least one groove (9) to allow the upper lid portion (3) to remain in a semi-locked condition (interpreted as after bands 15 are broke, slightly hinged) when the closure is in the open condition.  
With respect to claim 5, Druitt shows  groove (9) is chamfered or angled at its center to allow bending of the flexible portion (7,8) such that the upper lid portion (3) to remains in a semi-locked condition when the closure is in the open condition.  
With respect to claim 6, Druitt shows wherein the groove (9) is on the interior side of the central flexible portion (7,8).  
With respect to claim 8, Druitt shows wherein the hinge portion (4) rotates the lid portion (3) relative to the tamper evident band (2,15) portion such that the lid portion (3) can rotate up to about 240 degrees (shown at 180, but capable to bend to about 240)  from a closed position.  
With respect to claim 9, Druitt shows wherein the hinge portion (4) rotates the lid portion (3) relative to the tamper evident band (2,15) portion such that the lid portion (3) can rotate up to about 180 degrees  (shown at 180 in fig. 8) from a closed position.  
With respect to claim 11, Druitt shows wherein the tamper-evident band (2,15)  further comprises a horizontal bottom slit (20).  
With respect to claim 12, Druitt shows wherein the closure is formed by injection molding in a single piece (paragraph 1).  
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN M BRADEN/Primary Examiner, Art Unit 3736